FRICK, J.
I concur.
In view, however, that counsel for the insurance carrier very earnestly contend that the Industrial Commission has allowed excessive compensation to the parents of the deceased in this case, and the violation of the terms of our statute, it becomes necessary to construe the statute relating to the question of compensation. I therefore desire to add a few words to what has been said by Mr. Justice WEBER.
The statute (Comp. Laws 1917, Section 3142) provides:
“The average weekly wage of the injured person at the time of the injury shall he taken as the basis upon which to compute the benefits.”
Another section of the statute, in case death results from the injury, fixes the percentage of the weekly wage that shall be allowed to the dependents or to those only partially dependent upon the deceased and the length of time the payments shall continue, with certain limitations as to amounts. Counsel insist-that in taking the weekly earnings of the deceased at the time of his death the commission arrived at a wrong result. They contend that the average weekly wage at the time of the injury means “the annual earnings of the deceased for the twelve months preceding the injury divided by fifty-two.” I cannot see how such a conclusion can be arrived at under the statute. The result no doubt *173would be tbe average earnings for eaeb week of tbe entire year preceding tbe injury, but it might be much less or much more than the “average” earnings “at tbe time of tbe injury.” While it is true that in tbe statute tbe words “average weekly wage” are used, it is also true that those words are qualified by what, it seems to me, are the controlling words, namely, “at the time of tbe injury.” All tbe words of the statute must be given their ordinary and usual meaning, and all tbe qualifying words must be considered and construed together. Tbe basis of compensation, therefore, is the average weekly wage that the injured person earned at the time of the injury. As pointed out by Mr. Justice WEBER, the earnings of the deceased at the time of his injury were four dollars per day, and he worked six days a week. But one result is possible, therefore, in this ease, so far as fixing the weekly wage is concerned; and when that is fixed the amount to be allowed necessarily follows as a mathematical result.
Counsel -urge, howhver, that in arriving at' the result the word “average,” as used in the statute, was disregarded and given no effect whatever. In making the contention counsel evidently have overlooked the fact that the statute is intended to cover all kinds of eases. The employé may work daily at a fixed wage and at the time of his injury he may, for a term of years or months, have worked at the same rate. If that were so, there is nothing either gained or lost by attempting to average his weekly wage. Another employé may, however, work only intermittently and irregularly, and that may be the regular course of his employment. In that way he may work three days in one week, four days in the following week, and so on. Again, an employé may do piecework, or work for a commission, and in that way his earnings may fluctuate so that the week in which he was injured be may have earned considerably more than he did in the preceding one or might earn in the following week, or the earnings may have been considerably less, and yet his regular earnings from week to week may not vary very much as to amount. Moreover, the employment may be such *174that the number of hours of work may change from day to day, or week to week, and at times the employé may be required to work overtime, and yet the amount of the earnings may not greatly vary from week to week and still may do so from day to day. Further, the employé may work for a monthly wage which may be at a uniform rate, or, for the reasons stated above, his earnings may fluctuate from month to month. If, therefore, the employé wbrks intermittently, or if his wages fluctuate, as suggested, the commission must arrive at the “average weekly wage” at the time of the injury by such method of computation as in their judgment will effectuate the purpose of the framers of the statute. One thing, to my mind at least, is clear, and that is that the framers of the statute did not intend that the earnings of the injured person should be either enlarged or diminished because he may have worked for either a larger or a smaller wage at some time prior to the injury in some other or in the same employment. The statute assumes that the average wages earned at the time of the injury will continue indefinitely, and hence the earnings at that time were made the basis of computation.
In view of the stipulated facts, I cannot conceive how the Industrial Commission could have arrived at a conclusion moré favorable to the insurance carrier in this case than it did. . If the application of the statute results in inequalities and does not reflect justice in all eases, the Legislature, and not the courts, should be appealed to, to correct the evil.
The award of the commission should be affirmed.